On Petition eor a Rehearing.
Bicknell, C. C.
— The second paragraph of the complaint was bad, because it claimed exemption under an execution issued on a judgment in an action of tort. Nothing in that paragraph indicated any liability upon contract.
A bad answer is good enough for a bad complaint. The appellee claims that, because the appellant did not demur to the second paragraph of the complaint, therefore it can not be held insufficient; but one of the errors assigned by the appellants is, that the demurrer to the answer was improperly sustained. The answer, however, was good as to the first paragraph of the complaint; and the second paragraph, not showing any liability in contract, and being for that reason insufficient, the answer was good as to it also. The court, therefore, erred in sustaining the demurrer to that answer.
A demurrer to a later pleading searches the.record, and seizes upon the first error in the earlier pleadings, whether such error was originally objected to or not. Menifee v. Clark, 35 Ind. 304; Heizer v. Kelly, 73 Ind. 582. “We read the briefs of counsel, but, as the appeal is tried by the record, we examine that too.” Per Woods, J. Martin v. Martin, 74 Ind. 207.
Per Curiam. — The petition for a rehearing is overruled-